DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 18-19, 22, 23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 9,202,644) in view of Borroni (US 4,118,593).  
Regarding claim 1, Aoyama discloses a cord switch, comprising: 2a hollow tubular member (11) having elasticity and insulating properties; and 3a plurality of electrode wires (12) disposed opposite an inner side of the tubular member 4and spaced apart by elastic force of the tubular member, 5wherein the plurality of electrode wires each include a conductor (120) formed by 6stranding a plurality of metal wires together, 7wherein all of the metal wires constituting the conductors are helically stranded together (stranded/twisted); wherein outer circumferences of the conductors are covered with a conductive covering layer (121); and wherein the conductive covering layer and the tubular member are composed of a same main component material (col. 3, lines 43-47; col. 4, lines 4-7); wherein an outer concave portion, which is located between the metal wherein the metal wires adjacent to each other in the circumferential direction of the conductors are pressed against each other and are in a surface contact with each other in such a manner that the outer concave portion is provided at an outer periphery of the adjacent metal wires constituting the conductors and an inner concave portion is provided at an inner periphery of the adjacent metal wires constituting the conductors (see Fig. 2A).  
Borroni teaches the plurality of metal wires (conductor) constituting the 2conductors aligned in a circumferential direction of the conductors and formed with a 3conductor hollow portion (2) surrounded by the metal wires and extending along a longitudinal 4direction of the conductors; a cross-sectional shape of each of the metal wires being a non-circular shape and wherein the metal wires adjacent to each other in a circumferential direction of the conductor are pressed against each other and are in contact with each other in a plane (Fig. 2); wherein an outer peripheral shape of the conductor hollow portion is formed by aligning the metal wires in the circumferential direction of the conductors such that the conductors are exposed to the conductor hollow portion; wherein inner surfaces of the adjacent metal wires, located between the inner concave portions are directly exposed to inner surfaces of remaining metal wires (inner surfaces face each other, see Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a hollow conductor portion and plane contact between the wires, as taught by Borroni, in order to control the temperature of the conductor and to improve conduction between the wires.   

1Regarding claim 6166, Aoyama discloses the conductive covering layer is formed of a 2rubber composition or a thermoplastic elastomer composition blended with a conductive filler.  
Regarding claims 18-19, to the extent that Aoyama does not discloses the specific pitches, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form a stranding pitch of the metal wires in the conductor is less than a strand/helical pitch of the electrode wires; a stranding pitch of the conductor wires in the conductor is less than a helical/strand pitch of the electrode wires, since workable dimensions would have been a matter of routine experimentation.   In re Antonie, 559 F.2d 618 (CCPA 1977).   Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
Regarding claim 22, Aoyama discloses the conductive covering layer is composed of a rubber-based composition, blended with carbon black (col. 4, lines 4-7), and the tubular member is composed of a rubber-based composition.  To the extent the Aoyama does not disclose the specific material, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to a number of know materials, such as a rubber-based composition obtained by crosslinking an ethylene-propylene-diene copolymer, as the preferred material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis In re Leshin, 125 USPQ 416.  
Regarding claim 23, Aoyama discloses the conductive covering layer is composed of a styrene-based thermoplastic elastomer composition, blended with carbon black, and the tubular member is composed of a styrene-based thermoplastic elastomer composition (col. 3, line 51).  

Regarding claim 28, Aoyama discloses a cord switch, comprising: a hollow tubular member (11) having elasticity and insulating properties; and a plurality of electrode wires (12) disposed opposite an inner side of the tubular member and spaced apart by an elastic force of the tubular member, wherein the plurality of electrode wires each include a conductor (120) formed by stranding a plurality of metal wires together, wherein all of the metal wires constituting the conductors are helically stranded together, wherein the plurality of metal wires constituting the conductors are aligned in a circumferential direction of the conductors; wherein an outer concave portion, which is located between the metal wires adjacent to each other and is disposed at an outer peripheral side of the metal wires, is embedded in a conductive covering layer (121) that covers outer circumferences of the conductors; wherein the metal wires adjacent to each other in the circumferential direction of the conductors are pressed against each other and are in a surface contact with each other in such a manner that the outer concave portion is provided at an outer periphery of the adjacent metal wires constituting the conductors and an inner concave portion is provided at an inner periphery of the adjacent metal wires constituting the conductors (see Fig. 2A).
wherein inner surfaces of the adjacent metal wires, located between the inner concave portions are directly exposed to inner surfaces of remaining metal wires (inner surfaces face each other, see Fig. 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a hollow conductor portion and plane contact between the wires, as taught by Borroni, in order to control the temperature of the conductor and to improve conduction between the wires.   
Regarding claims 29 and 30, Borroni teaches an inside of the conductor hollow portion is filled with air (before oil is introduced) such that a vacant space is provided inside the conductor hollow portion.  

Claims 7-10, 12 and 14-17, 24 and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. (US 9,202,644) in view of Birbeck et al. (US 5,133,121) and Storey (US 4,006,287).  
Regarding claim 7166, Aoyama discloses a cord switch, comprising:16 a hollow tubular member (11) having elasticity and insulating properties; and a plurality of electrode wires (12) including a conductor portion (120) and being disposed 4opposite to an inner side of the tubular member and spaced apart by elastic force of the 5tubular member, and wherein the linear body is not hollow.  
Birbeck teaches a cross-sectional shape of each of the metal wires (4/6) being a non-circular shape and wherein the metal wires adjacent to each other in a circumferential direction of the conductor are pressed against each other and are in contact with each other in a plane.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form/arrange the wires, as taught by Birbeck, in order to improve conduction between the wires.   
Storey teaches (in Fig. 4) a linear body (5) having Young’s modulus (rubber) less than a Young’s modulus (metal) of said each plurality of conductor wires (2); and wherein the linear body is not hollow.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form the linear body, as taught by Storey, in order to reduce the cost of the linear bodies and provide the appropriate elasticity.
1Regarding claim 8, Storey teaches the linear bodies made of a substance (i.e. rubber) 2having a Young's modulus smaller than that of each of the plurality of conductor wires (metal).  It would have been obvious to one having ordinary skill in the art at the 
Regarding claim 9, Storey teaches the linear bodies including at least one of 2rubber, Teflon (registered trademark), polyethylene, polypropylene, polystyrene, and nylon.  
1Regarding claim 10166, Aoyama discloses the linear bodies composed of a 2stranded body with a plurality of wires stranded together.  
1Regarding claim 12166, Aoyama discloses the conductive covering layers are 2composed of a rubber composition or a thermoplastic elastomer composition blended with a conductive filler.
Regarding claims 14-17, to the extent that Aoyama does not discloses the specific pitches, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to form a stranding pitch of the metal wires in the conductor is less than a strand/helical pitch of the electrode wires; a stranding pitch of the conductor wires in the conductor is less than a helical/strand pitch of the electrode wires, since workable dimensions would have been a matter of routine experimentation.   In re Antonie, 559 F.2d 618 (CCPA 1977).   Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation). 
Regarding claim 24, Aoyama discloses the conductive covering layer is composed of a rubber-based composition, blended with carbon black (col. 4, lines 4-7), and the tubular member is composed of a rubber-based composition.  To the extent the In re Leshin, 125 USPQ 416.  
Regarding claim 25, Aoyama discloses the conductive covering layer is composed of a styrene-based thermoplastic elastomer composition, blended with carbon black, and the tubular member is composed of a styrene-based thermoplastic elastomer composition (col. 3, line 51).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Birbeck and Oka, and further in view of Zhu et al. (US 10,102,941).  
Regarding claim 23, Zhu teaches the use of a linear body (1) including a stranded body in which a plurality of natural fibers and chemical fibers are stranded together.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a linear body, as taught by Zhu, in order to provide the desire flexibility.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Borroni, and further in view of Hayakawa et al. (US 10,315,590).  
.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Birbeck and Stoney, and further in view of Hayakawa et al. (US 10,315,590).  
Regarding claim 27, Aoyama discloses substantially the claimed invention except for the winding direction of the wires and the winding direction the plurality of electrodes being opposite directions.  Hayakawa teaches the winding direction a twisted pair and the assembled article being in opposite direction, in order to cancel kinks out.  Accordingly, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to the winding direction of the wires and the winding direction the plurality of electrodes being opposite directions, as taught by Aoyama, in order to cancel kinks out.  Please note that the combination of Aoyama and Hayakawa would result on a direction of a returning force of a strand of the metal wires and a .  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833